FILED
                             NOT FOR PUBLICATION                            MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFREDO SALDANA-RAMIREZ,                         No. 11-70522

               Petitioner,                       Agency No. A088-884-090

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Alfredo Saldana-Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009),

and we deny the petition for review.

      The BIA did not abuse its discretion in concluding that Saldana-Ramirez

failed to show good cause for a continuance pending the completion of post-

conviction relief proceedings in state court where no favorable evidence was

excluded as a result of the denial and the requested continuance would have been

indefinite in nature. See id. at 1012-14. Contrary to Saldana-Ramirez’s

contention, the agency did not apply an incorrect legal standard in ruling on his

motion.

      We deny Saldana-Ramirez’s motion for judicial notice of documents outside

the administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc). Accordingly, we deny as moot the government’s motion to strike.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-70522